DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 30th, 2020 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 9-15, filed October 30th, 2020, with respect to the art based rejections have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Specifically, Crites fails to teach angling the nozzles in the tip third section upward.
Specifically, Durgin fails to disclose the intervals of the nozzles as now instantly amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 13 requires the plurality of nozzle protrusions extend so as to be inclined downward toward the leading edge in the first to third sections. However, claim 1 was amended to require the nozzles in the third section be inclined upward. This appears to be a contradiction as the third section cannot be inclined downward and upward at the same time. For the purposes of applying art, the Examiner has interpreted the claims as if the sections are able to be inclined in opposite directions and the art can be properly applied.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Crites (US 9394798) in view of Xu (US 10208603).
Regarding claim 1;
Crites discloses a gas turbine comprising: a turbine blade including a leading (316) edge, a trailing edge (318), and a plurality of partition walls (402, 404, 406, 408, 410) defining a cooling passage for passing cooling air inside the turbine blade, the plurality of partition walls including a first partition wall (402) that faces the leading edge and is divided in a vertical direction according to a plurality of sections of the leading edge that are arranged from a hub of the turbine blade to a tip of the turbine blade (“sections” undefined by any structure); and an injection nozzle (450, 480) disposed in the first partition wall and configured to cool an inner 
Crites fails to teach each of the nozzles inclined in a specific direction according to one of the first to third sections, the specific direction of the third nozzle protrusions is inclined upward toward the leading edge in the third section.
Crites further discloses that the direction of the nozzles can be changed according to the designed cooling requirements of the blade, and as a result of the geometry of the airfoil, particularly interior walls and chambers, cooling air flow may be directed to predetermined locations in and on the airfoil. Crites further discloses “As such, the directionality of the impingement jet may be modified as necessary and/or desired.” Xu is directed to a gas turbine engine blade that includes a cooling passage (182) that includes injection holes (186) that feed a leading edge cavity (184). Multiple embodiments are disclosed for how the injection holes can be arranged throughout the radial direction/length of the blade. Figure 4 teaches a middle area with a parallel injection hole (192b) with the tip area having an injection hole angled upward 
Since applicant has not disclosed that having injection holes and their respective nozzle protrusions arranged at the specific direction and inclination solves any stated problem or is for any particular purpose above the fact that the holes are arranged to improve cooling effectiveness and it appears that the nozzle holes of Crites and Xu would perform equally well with an arrangement as claimed by applicant, and Crites further discloses that they direction of the nozzles can be optimized for cooling effectiveness, it would have been an obvious matter of design choice to modify the injection holes and nozzle arrangement in Crites such that the nozzle protrusion is designed to accommodate the differing cooling requirements along the radial/spanwise direction such that the nozzles inclined in a specific direction according to one of the first to third sections, the specific direction of the third nozzle protrusions is inclined upward toward the leading edge in the third section as taught by Xu considering Xu teaches multiple arrangements for the crossover injection holes than can be arranged as necessary of the blade including the tip section of the blade angled upward for the purposes of reducing the overall cooling requirements of the cooling arrangement, thereby improving overall efficiency.
	Regarding claim 4;
		Crites in view of Xu teaches the gas turbine according to claim 1 above.

	Crites further discloses that the direction of the nozzles can be changed according to the designed cooling requirements of the blade, and as a result of the geometry of the airfoil, particularly interior walls and chambers, cooling air flow may be directed to predetermined locations in and on the airfoil. Crites further discloses “As such, the directionality of the impingement jet may be modified as necessary and/or desired.” Xu teaches a gas turbine engine blade with a feeding chamber (182) with a partition wall (190) separating the feeding chamber from the leading edge cavity (184). The leading edge cavity is fed by a plurality of various injection holes separated into sections along the spanwise direction. The top section includes holes angled one direction, the middle angled another direction, with the base angled downward (Figure 4). Alternative embodiments for directing the cooling fluid at the leading edge along the spanwise direction is further contemplated (Figures 8-10). 
Since applicant has not disclosed that having injection holes and their respective nozzle protrusions arranged at the specific direction and inclination solves any stated problem or is for any particular purpose above the fact that the holes are arranged to improve cooling effectiveness and it appears that the nozzle holes of Crites and Xu would perform equally well with an arrangement as claimed by applicant, and both Crites and Xu teach that the arrangement and direction of the nozzle injection holes can be optimized/changed as necessary to meet respective cooling requirements, it would have been an obvious matter of design choice to modify the injection holes and nozzle arrangement in Crites  such that the plurality of nozzle protrusions are configured to inject cooling air in different directions, respectively a different 
	Regarding claim 5;
	Crites in view of Xu teaches the gas turbine according to claim 1 above.
Crites fails to teach the injection hole has a constant diameter.
In an alternative embodiment Crites discloses the nozzle injection hole has a constant diameter (Figures 6-7 and 9).
Because Crites discloses directing the injection fluid at the interior leading edge at different directions, and in the alternative the nozzle can inject the cooling fluid at an angle with a constant diameter (Figure 7) or in the direction parallel to the rotational axis (Figure 6) with a constant diameter, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injection hole of Crites such that it has a constant diameter as taught in alternative embodiments of Crites for the purposes of optimizing the cooling requirements in the blade, thereby improving efficiency of the engine.
Regarding claims 6-7, Crites in view of Xu teaches the gas turbine according to claim 1 above. Crites further discloses each nozzle protrusion has a distal end and the injection hole has a reduced diameter toward the distal end (Figure 8). The protrusions includes a length from the first partition wall to a distal end, the first partition wall is disposed at a distance from the leading edge, the distal end extends to a position with respect to the leading edge which is determined by the nozzle protrusion 
Regarding claims 14-15;
Crites in view of Xu teaches the gas turbine according to claim 1 above.
Crites fails to teach the nozzle protrusion comprises a plurality of nozzle protrusions extending directly toward the leading edge in the first and second sections (claim 14) and the nozzle protrusion comprises a plurality of nozzle protrusions extending to be inclined downward toward the leading edge in the first section, extending directly toward the leading edge in the second section (claim 15).
Xu is directed to a gas turbine engine blade that includes a cooling passage (182) that includes injection holes (186) that feed a leading edge cavity (184). Multiple embodiments are disclosed for how the injection holes can be arranged throughout the radial direction/length of the blade. Figure 4 teaches a middle area with a parallel injection hole (192b) with the tip area having an injection hole angled upward (192a) and a hub area injection hole angled downward (192c). Multiple other embodiments are disclosed with crisscrossing injection holes and parallel holes throughout the radial length (Figures 8-10).
Since applicant has not disclosed that having injection holes and their respective nozzle protrusions arranged at the specific direction and inclination solves any stated problem or is for any particular purpose above the fact that the holes are arranged to improve cooling effectiveness and it appears that the nozzle holes of Crites and Xu would perform equally well with an arrangement as claimed by applicant, and Crites further discloses that they direction of the nozzles can be optimized for cooling effectiveness, it would have been an obvious matter of design choice to modify the injection holes and nozzle arrangement in Crites such that the nozzle protrusion is designed to accommodate the differing cooling requirements along the claim 14) and the nozzle protrusion comprises a plurality of nozzle protrusions extending to be inclined downward toward the leading edge in the first section, extending directly toward the leading edge in the second section (claim 15) as taught by Xu considering Xu teaches multiple arrangements for the crossover injection holes than can be arranged as necessary of the blade for the purposes of reducing the overall cooling requirements of the cooling arrangement, thereby improving overall efficiency.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Crites (US 9394798) in view of Xu (US 10208603), and further in view of Tibbott et al. (US 20090317258), hereinafter referenced as Tibbott and Yokoyama (US 9828859).
Crites in view of Xu teaches the gas turbine according to claim 1 above.
Crites fails to teach the injection nozzle includes a nozzle buttress at a position of the injection nozzle that is connected with the first partition wall, the buttress formed at a nozzle junction between the nozzle protrusion and partition wall.
Tibbott teaches a gas turbine blade with a partition wall forming the nozzle for injection fluid at the leading edge, the nozzle including a thickened wall relative to the partition wall as a whole which allows for the nozzle to be formed (see thickened portion of the walls). Yokoyama teaches a turbine blade that includes a junction between walls (walls 15b and 14a) with a plurality of impingement holes (17). A plurality of buttresses (19) are utilized to for reinforcement at the junction between the walls adjacent the holes.
Because Tibbott teaches a thickened wall portion that forms the nozzle, thereby allowing for more structural strength at the nozzle injection hole, and because Yokoyama teaches a plurality of buttresses at the junction between walls in a turbine blade, it therefore would have been obvious to one . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Crites (US 9394798) in view of Xu (US 10208603), and further in view of Nakaura (US 10232421).
Crites in view of Xu teaches the gas turbine according to claim 1 above.
Crites fails to teach a plurality of linear grooves formed in an inner circumferential surface of the injection hole and arranged in a circumferential direction, each linear groove extending lengthwise along the injection hole and having opposite ends communicating respectively with the cooling passage on either side of the first partition wall.
Xu further teaches an embodiment with an injection hole that includes a series of circumferentially spaced grooves on an inner circumferential surface of the injection hole, the grooves extending lengthwise along the injection hole from one side of the partition wall to the other (grooves 949, Figure 11).
Xu fails to teach the grooves as linear.
Nakaura teaches a tubular heat exchange hole with a series of grooves lining the tubular element in a longitudinal direction. The grooves can be either linear (Figure 3A-3B) or helically (Figure 4) along the length of the passage.
Because Xu teaches an injection hole for a gas turbine engine blade that is lined with a plurality of grooves in the circumferential direction of the injection hole such that the grooves extend along the lengthwise direction, and because Nakaura teaches that such grooves utilized in heat transfer can be defined as either linear or helical, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an inner circumferential surface of the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Crites (US 9394798) in view of Xu (US 10208603), and further in view of Propheter-Hinckley (US 9296039).
Crites in view of Xu teaches the gas turbine according to claim 1 above. Crites further discloses the first partition wall extends between an inner wall of each of a suction side (310) and a pressure side (312) of the turbine blade, and the leading edge includes a rounded inner surface having a curvature that communicates respectively with the inner wall of each of the suction and pressure sides (inner side of 316 is round, defining chamber 422), wherein each of the plurality of nozzle protrusions faces a juxtaposed portion of the rounded inner surface.
Crites fails to teach wherein the juxtaposed portion of the rounded inner surface is farther away from a corresponding nozzle protrusion of the plurality of nozzle protrusions than any other portion of the rounded inner surface.
Propheter-Hinckley teaches a plurality of embodiments for cooling a leading edge chamber of a gas turbine engine blade. The fluid flows through a partition wall (242, 342, 442), and the injection holes (248, 348, 448) are arranged in side by side arrangement (Figure 5B), arranged closer to one side of the blade than the other (Figure 6B), or arranged in the center (Figure 7B). The central arrangement provides the juxtaposed portion of the rounded inner surface is farther away from a corresponding nozzle protrusion of the plurality of nozzle protrusions than any other portion of the rounded inner surface.
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Crites et al. (US 9394798), hereinafter referenced as Crites in view of Xu (US 10208603), and further in view of Zausner (US 8210814).
Crites in view of Xu teaches the gas turbine according to claim 1 above.
Crites fails to teach the plurality of nozzle protrusions are inclined downward toward the leading edge in the first to third sections.
Zausner teaches a leading edge chamber (1) in a gas turbine engine blade that is fed with an impingement injection hole (40). The wall (36) leading to the leading edge chamber includes the holes, and the holes are inclined downward toward the leading edge along the radial direction (Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injection holes of Crites such that they are inclined downward toward the leading edge in the first to third sections as taught by Zausner for the purposes of providing an oblique crossover for the purposes of maximizing cooling effectiveness and efficiency.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Durgin et al. (US 6220817), hereinafter referenced as Durgin in view of Ahmad (US 20100068069), and further in view of Waite (US 10641099).
Durgin discloses a gas turbine comprising: a turbine blade including a leading edge (20), a trailing edge (22), and a plurality of partition walls defining a cooling passage for passing cooling air inside the turbine blade (Figure 1), a first partition wall (34b, separates leading edge channel “70” from the rest of the plurality of serpentine channels) of the plurality of partition walls facing the leading edge (Figure 1); and a plurality of injection nozzles (74) disposed in the first partition wall and configured to cool an inner surface of the leading edge, the plurality of injection nozzles including: first and third injection nozzles residing at a first disposition interval in top and bottom portions of the first partition wall, and second injection nozzles residing at a second disposition interval in a middle portion of the first partition wall between the top and bottom portions, the second disposition interval being different from the first disposition interval and numbering fewer than either of the first and third injection nozzles (in Figure 1, there are approximately 8 cooling nozzle holes arranged along radial direction: two for the second section, and three for the first and third sections).
Durgin fails to teach the plurality of injection nozzles residing at different disposition intervals with respect to a vertical direction of the first partition wall and assuming a length L of a section from a hub of the turbine blade 100 to a tip, the section is divided into first, second, and third sections, each having a length of L/3, the first section extends from the hub to a position L/3, the third section extends from the tip to a position 2L/3, the second section is situated between the first and third sections, the first and third sections remain at temperatures higher than a temperature of the second section, and the disposition intervals of the injection nozzles in the first and third sections are denser than disposition intervals of the injection nozzles in the second section, resulting in the injection nozzles in the first and third sections are denser than the injection nozzles in the second section.

Waite teaches a component for a gas turbine engine which utilizes an impingement cooling wall (110) with a plurality of holes (112) which are spaced at distinct intervals over the surface area of the component. The holes can be arranged with relatively equal spacing (Figure 6a) and also dense distribution of the holes (Figure 6b). In such an instance, the distribution of impingement holes is denser in the region requiring increased cooling.
Because Durgin discloses cooling a blade along the length with differing number of injection nozzles between the first/third and second sections, and because Ahmad teaches that this cooling along the radial length is needed to be varied to maximize efficiency since some areas of the blade (divided into thirds, a hub, middle, and tip region), including the cooling injection nozzles being more dense at the first and third sections relative to the second section (three holes in the first/third section, two holes in the second section), it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Durgin such that the plurality of injection nozzles residing at different disposition intervals with respect to a vertical direction of the first partition wall and assuming a length L of a section from a hub of the turbine blade 100 to a tip, the section is divided into first, second, and third sections, each having a length of L/3, the first section extends from the hub to a position L/3, the third section extends from the tip to a position 2L/3, the . 
Claims 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Durgin et al. (US 6220817), hereinafter referenced as Durgin in view of Ahmad (US 20100068069) and Waite (US 10641099), and further in view of Tibbott et al. (US 20090317258), hereinafter referenced as Tibbott.
Durgin in view of Ahmad and Waite teaches the gas turbine according to claim 17 above.
Durgin fails to teach the injection nozzle comprises a nozzle protrusion protruding from the first partition wall toward the leading edge and surrounding an injection hole formed in the first partition wall, each injection nozzle has a length greater than a thickness of the first partition wall.
Tibbott teaches a gas turbine comprising: a turbine blade (Figures 3-8) including a leading edge (see for example Figure 3 near wall 95), a trailing edge (implicit), and a plurality of partition walls (43, 63, 83) defining a cooling passage for passing cooling air inside the turbine blade, a first partition wall (43, 63, 83) of the plurality of partition walls facing the leading edge; and an injection nozzle (41, 61, 81) disposed in the first partition wall to cool an inner surface of the leading edge. Tibbott further teaches the injection nozzle comprises a nozzle protrusion (43a, 63a, 83a) protruding from the first portion wall towards the leading edge and surrounding an injection hole (Figures 3, 5, 7), and the nozzle protrusion extends from the first partition wall toward the leading edge in a section from a hub of the turbine blade to a tip (Figures 4, 6, and 8 shows the holes extending in the radial direction; Figure 2 shows the prior art of the holes extending from root to tip). The nozzle protrusion comprises a plurality of nozzle protrusions disposed to be inclined toward the leading edge in a section from a hub of the turbine blade 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blade partition wall of Durgin such that the injection nozzle comprises a nozzle protrusion protruding from the first partition wall toward the leading edge and surrounding an injection hole formed in the first partition wall, each injection nozzle has a length greater than a thickness of the first partition wall as taught by Tibbott for the purposes of increasing the feed pressure and optimizing the impingement flow angle to achieve greater concentration upon targeted area to be cooled, thereby improving engine efficiency and reducing fuel consumption.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745